DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, US 2003/0087513.
Regarding Claim 1, Noguchi teaches a method of manufacturing a semiconductor device, comprising: 
forming a first film having a first thickness on an underlayer 17a (paragraph 181, Fig. 7) by supplying a first process gas to a substrate (paragraph 214), wherein the first film 15b1 contains silicon, carbon, and nitrogen SiCN (paragraph 215) and does not contain oxygen, the underlayer is exposed on a surface of the substrate 1S and is at least one selected from the group of a conductive metal-element-containing film Cu and a nitride film TaN, and the first process gas does not include oxidizing gas (oxygen barrier); and 
(b) forming a second film 15b2 having a second thickness on the first film by supplying a second process gas to the substrate, wherein the second film contains silicon, oxygen, and nitrogen SiON, the second thickness is larger than the first thickness, and the second process gas includes oxidizing gas N2O with references to Figs. 7 and 12 in paragraphs 181,182 and 213 – 216).
Noguchi teaches using an oxidizing gas and the use of the first film as oxygen barrier, but fails to teach wherein in (b), oxygen atoms, which are derived from the 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that oxygen atoms, are derived from the oxidizing gas used to deposit the second film and will slowly diffuse through the first film during deposition and will be absorbed by the first film since it acts as an oxygen barrier and will modify the first film by absorbing the oxygen moving towards the underlayer.
	Regarding Claim 5, Noguchi teaches the first thickness is about 1 nm, and fails to teach the first thickness is in a range of 0.05 nm to 0.15 nm.
However, given the substantial teaching of Noguchi, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control film parameters such as composition and thickness during the formation of the film by the CVD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 11, Noguchi fails to teach wherein in (b), at least a portion of carbon atoms contained in the first film is substituted with the oxygen atoms.
However, given the substantial teaching of Noguchi, it would have been obvious to one with ordinary skill in the art at the time of the invention that during the formation of the second film oxygen atoms during forming the film diffusing through the first film and at least a portion of carbon atoms contained in the first film is substituted with the oxygen atoms.
Regarding Claim 16, Noguchi teaches forming the second layer without exposing the first layer and keeping the vacuum state in paragraph 214, but fails to teach wherein (a) and (b) are performed in the same process chamber.
However, given the substantial teaching of Noguchi, it would have been obvious to one with ordinary skill in the art at the time of the invention that (a) and (b) are performed in the same process chamber for the benefit of using the same vacuum state for both depositions.
Regarding Claim 19, Noguchi teaches, further comprising (d) forming a third film 15d1 having a third thickness on the second film 15b2 by supplying the first process gas after performing (b), wherein the third film contains silicon, carbon, and nitrogen (identical with 15b1) and does not contain oxygen, and the third thickness is smaller than the second thickness with reference to Fig. 14 in paragraphs 215 and 231.  
Claims 2 – 4, 6 – 10, 12 – 15, 17, 18, 20 and 21is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, US 2003/0087513 in view of Yamamoto, US 2015/0255274.
Regarding Claim 2, Noguchi fails to teach wherein a carbon concentration is higher than a nitrogen concentration in the first film formed in (a).  
Yamamoto teaches forming SiCN layer with higher carbon concentration than the nitrogen concentration (paragraphs 141 – 145) for the benefit of enhancing the HF resistance of the film in paragraph 133.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to form SiCN layer with higher carbon concentration than the nitrogen concentration for the benefit of enhancing the HF resistance of the film as taught by Yamamoto in paragraph 133.
Regarding Claim 3, Noguchi fails to teach wherein the first process gas includes silicon – containing gas and nitrogen-and-carbon-containing gas, and wherein in (a), a silicon carbonitride film is formed as the first film by non – simultaneously supplying the silicon-containing gas and the nitrogen-and-carbon-containing gas to the substrate.
Yamamoto teaches forming SiCN layer wherein the first process gas includes silicon – containing gas and nitrogen-and-carbon-containing gas, and wherein in (a), a silicon carbonitride film is formed as the first film by non – simultaneously supplying the silicon-containing gas and the nitrogen-and-carbon-containing gas to the substrate in paragraphs 117 and 139 – 147 for the benefit of forming the SiCN film of predetermined composition and thickness in paragraph 147.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to form SiCN layer wherein the first process gas includes silicon – containing gas and nitrogen-and-carbon-containing gas, and wherein in (a), a silicon carbonitride film is formed as the first film by non – simultaneously supplying the silicon-containing gas and the nitrogen-and-carbon-containing gas to the substrate for the benefit of forming the SiCN film of predetermined composition and thickness as taught by Yamamoto in paragraph 147.
Regarding Claim 4, Noguchi fails to teach wherein the silicon-containing gas includes halosilane-based gas, and the nitrogen-and-carbon-containing gas includes at least one selected from the group of amine-based gas and organic hydrazine-based gas. 
Yamamoto teaches forming SiCN layer wherein the silicon-containing gas includes halosilane-based gas, and the nitrogen-and-carbon-containing gas includes at least one selected from the group of amine-based gas and organic hydrazine-based gas in paragraphs 35 – 40, 49, 50 and 145 for the benefit of increasing the C concentration while suppressing an increase of the N concentration in the SiCN film in paragraph 145.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to form SiCN layer wherein the silicon-containing gas includes halosilane-based gas, and the nitrogen-and-carbon-containing gas includes at least one selected from the group of amine-based gas and organic hydrazine-based gas for the benefit of increasing the C concentration while suppressing an increase of the N concentration in the SiCN film as taught by Yamamoto in paragraph 145.
Regarding Claim 6, Noguchi teaches wherein the second process gas includes silicon - containing gas, nitrogen – containing gas, and oxygen – containing gas, and wherein in (b), a silicon oxynitride film is formed as the second film by supplying the silicon-containing gas, the nitrogen-containing gas, and the oxygen-containing gas to the substrate, but fails to teach non-simultaneously supplying the silicon-containing gas, the nitrogen-containing gas, and the oxygen-containing gas to the substrate.
 Yamamoto teaches non-simultaneously supplying the silicon-containing gas, the nitrogen-containing gas, and the oxygen-containing gas to the substrate in paragraphs 149, 155 for the benefit of desorbing the impurities such as Cl and the like from the SiCN layer and to reduce the impurity concentration in the SiOCN film and also it is possible to enhance the HF resistance of the film in paragraph 206.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention wherein the second process gas includes silicon- containing gas, nitrogen-containing gas, and oxygen-containing gas, and wherein in (b), a silicon oxycarbonitride film or a silicon oxynitride film is formed as the second film by non-simultaneously supplying the silicon-containing gas, the nitrogen-containing gas, and the oxygen-containing gas to the substrate for the benefit of desorbing the impurities such as Cl and the like from the SiCN layer and to reduce the impurity concentration in the SiOCN film and also it is possible to enhance the HF resistance of the film as taught by Yamamoto in paragraph 206.
 	Regarding Claim 7, Noguchi teaches nitrogen-containing gas includes nitrogen-and-oxygen-containing gas, but fails to teach wherein the nitrogen-containing gas includes nitrogen-and-carbon-containing gas, and wherein in (b), a silicon oxycarbonitride film is formed as the second film. 
Yamamoto teaches wherein the nitrogen-containing gas includes nitrogen-and-carbon-containing gas, and wherein in (b), a silicon oxycarbonitride film is formed as the second film in paragraphs 144 – 146,150 and 152 for the benefit of forming the SiOCN layer which becomes a layer which is lower in the amount of impurities such as Cl and the like than the SiCN layer in paragraph 152.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention wherein the nitrogen-containing gas includes nitrogen-and-carbon-containing gas, and wherein in (b), a silicon oxycarbonitride film is formed as the second film for the benefit of forming the SiOCN layer which becomes a layer which is lower in the amount of impurities such as Cl and the like than the SiCN layer as taught by Yamamoto in paragraph 152.
 	Regarding Claim 8, the limitations were described earlier in rejecting claim 4.
	Regarding Claim 9, Noguchi teaches wherein in (b), a silicon oxynitride film is formed as the second film, but fails to teach wherein the nitrogen-containing gas includes nitrogen-and-hydrogen-containing gas. 
	Yamamoto teaches that nitrogen-and-hydrogen-containing gas can be used for the formation of silicon oxynitride films in paragraphs 46, 49 and 50 for the benefit of the second layer becomes a layer having a smaller amount of impurities such as Cl and the like than the first layer in paragraph 114.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that that nitrogen-and-hydrogen-containing gas can be used for the formation of silicon oxynitride films for the benefit of the second layer becomes a layer having a smaller amount of impurities such as Cl and the like than the first layer as taught by Yamamoto in paragraph 114.
	Regarding Claim 10, the limitations have been described earlier in rejecting Claim 4.
	Regarding Claims 12 – 15, Noguchi in view of Yamamoto teaches that due to the formation of the second film and the reaction conditions, thickness of the first film, the nature of the precursors and amount of oxygen used as oxidant, the following results will be expected to happen: wherein in (b), the first film is modified into a silicon oxycarbonitride film or a silicon oxynitride film (Claim 12); wherein in (b), the first film is modified into a silicon oxycarbonitride film or a silicon oxynitride film whose oxygen concentration is higher than a nitrogen concentration (Claim 13); wherein the first film is entirely modified into a silicon oxycarbonitride film or a silicon oxynitride film when (b) is completed (Claim 14) and wherein in (b), the first film is modified into a silicon oxynitride film that does not contain carbon (Claim 15).  
 	Regarding Claims 17 and 18, Noguchi in view of Yamamoto fails to teach further comprising (c) forming the nitride film as the underlayer on the surface of the substrate before performing (a), wherein at least (c) and (a) are sequentially performed in the same process chamber and wherein (b) is performed in a process chamber different from the process chamber in which (c) and (a) are performed. 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that it will be design choice by the manufacturer to choose either the same process chamber or separate process chambers to carry out the steps depending on the exact materials to form and the kind of apparatus at their disposal.
Regarding Claim 20, Noguchi teaches the process as was described earlier in rejecting Claim 1, but fails to teach a substrate processing apparatus, comprising: 36 6326041-1HITACHI I3-0002809US0 I a process chamber in which a substrate is processed; a first process gas supply system configured to supply a first process gas, which does not include oxidizing gas, to the substrate in the process chamber; a second process gas supply system configured to supply a second process gas, which includes oxidizing gas, to the substrate in the process chamber; and a controller configured to be capable of controlling the first process gas supply system and the second process gas supply system to perform a process in the process chamber.
Yamamoto teaches a substrate processing apparatus in paragraphs 23 – 86 comprising the above mentioned limitations for the benefit of providing a technique capable of forming a film having a high carbon concentration in paragraph 5.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that a processing apparatus can be designed to carry out the process for the benefit of providing a technique capable of forming a film having a high carbon concentration as taught by Yamamoto in paragraph 5.
Regarding Claim 21, Noguchi teaches the process as was described earlier in rejecting Claim 1, but fails to teach a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus.
Yamamoto teaches a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus in paragraphs 79 and 289 for the benefit of providing a technique capable of forming a film having a high carbon concentration in paragraph 5.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to apply a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus for the benefit of providing a technique capable of forming a film having a high carbon 7concentration as taught by Yamamoto in paragraph 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canaperi, US 2015/0287593; Hsu, US 2017/0222008; More, US 2019/0035694 and Kung, US 2020/0043777 teach methods for depositing carbon containing dielectric films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 2, 2022